10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-mj-02999-DUTY Document 11 Filed 12/04/18 Page 1 of 3 Page |D #:83

NICOLA T. HANNA

United States Attorney

LAWRENCE S. MIDDLETON

ASSiStant United States Attorney

Chief, Criminal Division

LINDSEY GREER DOTSON {Cal. Bar NO. 266973}

JOSEPH D. AXELRAD (Cal. Bar NO. 274580)

Assistant United States Attorneys
1500/1400 United States Courthouse
312 North Spring Street
LOS Angelee, California 90012

Telepnone: (213) 894-4443/7964
FaCSimile: (213) 894-0141/0142
E~mail: lindsey.dotson@usdoj.gov

joseph.axelrad@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

 

UNITED STATES OF AMERICA, NO. 2:18-MJ-O2999
Plaintiff, STIPULATION RE: FILING OF
INFORMATION OR INDICTMENT PURSUANT
v. TO SPEEDY TRIAL ACT

 

KEVIN MCBRIDE,

Defendant.

 

Plaintiff United States Of America, by and through its COunSel
cf record, the United States Attorney for the Central Dietrict et
California and Aeeistant United States Attorneys Lindsey Greer Dotson
and Joseph D. AXelrad, and defendant KEVIN MCBRIDE [“defendant”), by
and through defendant'e Counsel of record, Fredricce McCurry, hereby
Stipulate as follows:

l. Defendant Wae arrested for a Violation cf 18 U.S.C. § 846
on November 8, 2018. Defendant signed a Waiver of preliminary

hearing On cr about November 15, 2018. The Speedy Trial Act of 1974,

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:18-mj-02999-DUTY Document 11 Filed 12/04/18 Page 2 of 3 Page |D #:84

18 U.S.C. § 3161{b), originally required that an information or
indictment be filed on or before December 7, 2018.

ll 2. By this stipulation, the parties jointly move to continue
the date by which an information or indictment must be filed to
January 11, 2019. The parties further move to continue the post~
indictment arraignment in this matter from December 17, 2018 at 11

a.m. to January 15, 2019 at 11 a.m.

3. The parties agree and stipulate, and request that the court
find the following:
" a. The ends of justice outweigh the interest of the
public and the defendant in the filing of an information or
indictment within the original date prescribed by the Speedy Trial
Act because:
" i. The arrest of the defendant occurred at a time
such that it is unreasonable to expect return and filing of an
indictment within the period specified in Section 3161(b).

ii. The facts upon which the grand jury must base its
determination are unusual and complex and thus, it would be
“unreasonable to expect return and filing of an indictment within the
period specified in Section 3161{b).

iii. The defendant, his counsel, and government
counsel need 35 days from December 7, 2018, to January 11, 2019, to
consider entering into a plea agreement prior to the filing of an

indictment or information.

 

4. Based on the foregoing, the parties request that the Court
find that for the purpose of computing time under the Speedy Trial
Act, 18 U.S.C. § 3161(b), within which an information or indictment

must be filed, the time period of December 7, 2018 to January 11,

 

 

l_l

l\)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-mj-02999-DUTY Document 11 Filed 12/04/18 Page 3 of 3 Page |D #:85

2019 is deemed excludable pursuant to 18 U.S.C. § 3161(h) because it
results from:
a. The ends of justice served by granting a continuance
outweigh the best interest of the public and the defendant in a
filing of an information or indictment within the period specified in
Section 3161(b).
5. The parties agree and stipulate and request that the Court

find that nothing in this stipulation and order shall preclude a

qfinding that other provisions of the Speedy Trial Act dictate that

additional time periods are excludable from the period within which
an information or indictment must be filed.
IT IS SO STIPULATED.

Dated: November.§j, 2018 NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

f;{ 54 ,SH§UHA~ ?OFé§mn)
LLNDSEY EER DOTSON

JOSEPH `. AXELRAD
Assistant United States Attorneys

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

FREDRICCO MC
Attorney fo Defe ant
KEVIN MCBRID

Dated: November‘§i, 2018 (;§;ZH”#J/

KEVIN MCBRIDE

Dated: November¢£i, 2018

 

 

